EXHIBIT 10.33

 

 

AMENDMENT NO. 1 dated as of March 28, 2006 (this “Amendment”), to the Pledge and
Security and Intercreditor Agreement dated as of October 6, 2005 (the “Security
Agreement”), among NEIMAN MARCUS, INC. (formerly Newton Acquisition, Inc.), a
Delaware corporation, THE NEIMAN MARCUS GROUP, INC., a Delaware corporation,
each Subsidiary Party from time to time party thereto, and CREDIT SUISSE, as
administrative agent and as collateral agent for the Secured Parties.

 

A.     In accordance with the terms of the Existing Notes Indenture, the
Borrower is required to equally and ratably secure the 2028 Debentures with that
portion of the Collateral that constitutes Existing Notes Designated Collateral.

 

B.     In furtherance of the parties’ original intention to limit the Collateral
that secures the 2028 Debentures to the Existing Notes Designated Collateral,
the Borrower has requested certain amendments to the Security Agreement as set
forth herein.

 

C.     The Required Lenders concur with, and consent to, such amendments and,
accordingly, the Agent is willing to enter into this Amendment to effectuate
such amendments.

 

D.     Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Security Agreement.

 

E.     Accordingly, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Amendments.  (a)  The second paragraph of Article II of the Security
Agreement is hereby amended by:

 

(i)    inserting the following immediately prior to the period at the end of the
second line thereof:

 

(ii)   inserting the following immediately prior to the period at the end of the
second line thereof:

 

“, and (B) with respect to the Existing Notes Secured Parties and Existing Notes
Obligations, (i) in no event shall the Existing Notes Secured Parties have any
rights in or with respect to any Collateral, or proceeds from Collateral, that
is not Existing Notes Designated Collateral, (ii) the “Collateral” shall not
include, nor shall the security interest attach to, any asset that does not
constitute Existing Notes Designated Collateral and (iii) all references to
“Collateral” when used in connection with the Existing Notes Secured Parties or
the Existing Notes Obligations shall be limited to the Existing Notes Designated
Collateral, and where applicable, proceeds of such Existing Notes Designated
Collateral”

 

(b)                                 Section 7.1 of the Security Agreement is
hereby amended by inserting the words “and subject in all respects to the last
paragraph of Article II” immediately after the words “Section 5.4” in the fifth
line thereof.

 

(c)                                  Section 11.8 of the Security Agreement is
hereby amended by deleting the words “Section 10.02 of the Credit Agreement” in
the seventh and eighth lines thereof and substituting therefor the words
“Section 9.02 of the Term Loan Credit Agreement”.

 

--------------------------------------------------------------------------------


 

Section 2.    Effectiveness. This Amendment shall become effective as of the
date set forth above on the date on which the Agent shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
each of the parties hereto.

 

Section 3.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

Section 4.     Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.     Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[Remainder of this page intentionally left blank]

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

 

 

 

By: 

/s/ Nelson A. Bangs

 

 

Name: 

Nelson A. Bangs

 

 

Title: 

Senior Vice President and General Counsel

 

 

 

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

 

 

 

 

By: 

/s/ Nelson A. Bangs

 

 

Name: 

Nelson A. Bangs

 

 

Title: 

Senior Vice President and General Counsel

 

 

 

 

 

 

EACH OF THE SUBSIDIARY PARTIES LISTED ON

 

 

EXHIBIT A HERETO,

 

 

 

 

 

 

 

By: 

/s/ Nelson A. Bangs

 

 

Name: 

Nelson A. Bangs

 

 

Title: 

Vice President

 

 

--------------------------------------------------------------------------------


 

 

 

NM NEVADA TRUST,

 

 

 

 

 

By: 

/s/ Nelson A. Bangs

 

 

Name: 

Nelson A. Bangs

 

 

Title: 

Vice President

 

 

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as

 

 

Agent

 

 

 

 

 

 

 

By: 

/s/ Robert Hetu

 

 

Name: 

Robert Hetu

 

 

Title: 

Managing Director

 

 

 

 

 

By: 

/s/ Cassandra Droogan

 

 

Name: 

Cassandra Droogan

 

 

Title: 

Vice President

 

 

Exhibit a

 

Subsidiary Parties

 

Bergdorf Goodman, Inc.

 

Bergdorf Graphics, Inc.

 

BergdorfGoodman.com, LLC

 

Neiman Marcus Holdings, Inc.

 

NEMA Beverage Corporation

 

NEMA Beverage Holding Corporation

 

NEMA Beverage Parent Corporation

 

NM Financial Services, Inc.

 

--------------------------------------------------------------------------------


 

NMGP, LLC

 

Worth Avenue Leasing Company

 

--------------------------------------------------------------------------------